ORDER
PER CURIAM.
Wife appeals from an order of the trial court modifying the custody provisions of a divorce decree. The order granted wife joint legal custody but refused to change primary physical custody from husband to wife. We defer to the trial court unless firmly convinced that the welfare of the child requires some other disposition. We are not so firmly convinced. Brotheron v. Lowe, 819 S.W.2d 74, 77 (Mo.App.1991). No precedential value would be served by a written opinion, therefore we file this written order in compliance with Rule 84.16(b).